DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15-16 and 18-19 of U.S. Patent No. 11,109,487. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 15-16 and 18-19 of U.S. Patent No. 11,109,487 contain limitations that read on the limitations recited in claim 1 and 6-9 of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0064562 (hereafter Nakui).
Regarding claim 1, Nakui, at least as shown in figure 2, discloses an electronic device, comprising: 
a support unit (14a); 
a display panel (11) disposed on the support unit; 
a first circuit board (12), wherein the support unit is disposed between the display panel and the first circuit board; 
an electronic component (see “electric component”,  par.40) disposed on the first circuit board; and 
a second circuit board (13) electrically connected to the display panel, wherein the second circuit board comprises a first portion (upper portion) and a second portion (lower portion), and 
the support unit is disposed between the first portion and a second portion, wherein the first circuit board (12) is electrically connected to the display panel through the second circuit board.
Regarding claim 2, Nakui discloses the electronic device of claim 1, wherein the second circuit board (13) comprises a third portion (from upper to lower corner of unit 14a), the third portion connects the first portion and the second portion, and the third portion comprises a curved portion (clearly shown at upper and lower corner) corresponding to a corner (considering lower corner) of the support unit in a cross section view, wherein the corner of the support unit connects a bottom surface of the support unit.
	Regarding claim 3, Nakui discloses the electronic device of claim 1, wherein the electronic component does not overlap with the second circuit board in a normal direction of a first substrate of the display panel (since the circuit board 13 connected to circuit board 12 at an upper edge as shown in the figure).
	Regarding claim 5, Nakui discloses the electronic device of claim 1, wherein in a cross section view, a thickness of the second portion is less than a thickness of the support unit along a normal direction of a first substrate of the display panel.
	Regarding claim 6, Nakui discloses the electronic device of claim 1, wherein the display panel comprises a second substrate (11a) disposed between the first portion of the second circuit board and the support unit.
	Regarding claim 7, Nakui discloses the electronic device of claim 1, wherein the electronic component has a first thickness (not shown), and the first thickness is inherently less than a second thickness from a top surface of the display panel to a bottom surface of the support unit.
	Regarding claim 8, Nakui discloses the electronic device of claim 7, wherein the support unit has a third thickness, and the first thickness is inherently less than or equal to the third thickness.
	Regarding claim 9, Nakui discloses the electronic device of claim 1, wherein the display panel comprises a first substrate (11a); a second substrate (11b) disposed opposite to the first substrate; and a display medium (see fig. 3) disposed between the first substrate and the second substrate.
	Regarding claim 10, Nakui discloses a display device, comprising: 
a support substrate (14a) comprising a bottom surface and a corner connected to the bottom surface; 
a first substrate (11b) disposed on the support substrate; 
a display medium (see fig. 3) disposed on the first substrate; and 
a flexible substrate (13) connected the first substrate and comprising: a first portion; a second portion; and a third portion connecting the first portion and the second portion, 
wherein the third portion comprises a curved portion (at upper and lower corners) corresponding to the corner of the support substrate in a cross section view, wherein the support substrate is disposed between the first portion and the second portion.
	Regarding claim 11, Nakui discloses the display device of claim 10, further comprising a first circuit board (12), wherein the support substrate is disposed between the first circuit board and the first substrate.
	Regarding claim 12, Nakui discloses the display device of claim 11, further comprises an electric component (see “electric component”, par. 40) disposed on the first circuit board, wherein the electronic component does not overlap the flexible substrate in a normal direction of the first substrate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakui.
	Regarding claim 4, Nakui discloses the electronic device of claim 1, wherein in a cross section view, the support unit overlaps the second portion of the second circuit board to define a first overlapping region (bottom left), the support unit overlaps the first circuit board to define a second overlapping region, wherein along a direction perpendicular to a normal direction of a first substrate (11b) of the display panel, the first overlapping region comprises a first width, the second overlapping region comprises a second width, except the first width is less than the second width.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the first width is less than the second width, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847